Opinion by
Ervin, J.,
This is an appeal from an order of the court below refusing plaintiff’s motion for a new trial. Plaintiff sued in assumpsit to collect a balance of $400.00 which he alleged to be due under a written contract providing for the removal of an old shed and the erection of
*28a new one. The total contract price was $1,240.00 and the plaintiff admitted receipt of the first two instalments totalling $840.00. The evidence clearly reveals that there was a substantial performance of the contract by the plaintiff. The defendants testified that plaintiff built a room 11 feet by 10 feet 8 inches whereas the written agreement called for a room 12 feet by 12 feet; that the agreement specified the removal of an old arch in the first floor living room and the installation of a new one, whereas plaintiff “only moved the old arch over”; that the plastering was rough instead of smooth and that the work was not done promptly.
The court below found for the defendants and later dismissed plaintiff’s motion for a new trial. A new trial must be granted because the defendants presented no evidence at all to show the cost of correcting the above mentioned defects.
Order reversed and a new trial is granted.